Citation Nr: 0935994	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-00 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to service-connected diabetes insipidus.

2.   Entitlement to service connection for a central nervous 
system condition characterized by dizziness.

3.  Entitlement to service connection for a bilateral 
shoulder disability, to include as secondary to service-
connected diabetes insipidus.

4.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
diabetes insipidus.

5.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected 
diabetes insipidus.

6.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for macular degeneration, to include as secondary 
to service-connected diabetes insipidus.

7.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a back disability, to include lumbosacral 
strain, status post lumbar disc surgery.

8.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes insipidus.

9.  Entitlement to an initial evaluation in excess of 40 
percent from October 3, 2006 to October 1, 2008 for urinary 
frequency.

10.  Whether the severance of service connection for urinary 
frequency associated with diabetes insipidus was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from January 1946 to January 
1947.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions of the RO.  
The Veteran filed timely appeals of the RO's determinations 
to the Board.

The Board notes that the evaluations of the Veteran's 
service-connected disabilities do not represent the maximum 
available benefit for his conditions.  A higher evaluation 
therefore does not abrogate the pending appeal.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  In addition, as the Veteran's 
diabetes insipidus and urinary frequency claims involve a 
request for a higher initial rating following the grant of 
service connection, the Board has characterized these issues 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for disabilities 
already service-connected).  

The issues of entitlement to service connection for 
depression, a central nervous system condition characterized 
by dizziness, a bilateral shoulder disability, a bilateral 
knee disability, a bilateral hip disability, whether new and 
material evidence has been received to reopen previously 
denied claims of entitlement to service connection for 
macular degeneration and a back disability, and entitlement 
to higher evaluations for service-connected diabetes 
insipidus and urinary frequency from October 3, 2006 to 
October 1, 2008, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In addition, the Board notes that the issue of whether the 
June 1, 2005 decision by the Board of Veterans' Appeals 
(Board) involved clear and unmistakable error (CUE) is the 
subject of a separate decision by the Board.


FINDINGS OF FACT

The evidence in this case shows that the November 2007 grant 
of service connection for urinary frequency was clearly and 
unmistakably erroneous.


CONCLUSION OF LAW

The criteria to sever service connection for urinary 
frequency have been met.  38 U.S.C.A. §§ 1131, 5109 (West 
2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, was enacted prior to the submission of the motion 
considered herein. VA issued regulations to implement the 
VCAA, codified as amended at 38 C.F.R. 3.102, 3.156(a), 3.159 
and 3.326(a). 

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
however, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA was not applicable to 
motions alleging CUE in decisions of the Board.  Accordingly, 
the Board finds that the VCAA is not applicable to this 
motion as a matter of law.


II.  Severance 

In this case, the Veteran requests that the Board restore 
service connection for urinary frequency, which was severed 
by the RO in a July 2008 rating decision.
 
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this case, the Veteran filed a claim of entitlement to 
service connection for bladder damage in October 2006.  In 
November 2007, the RO granted service connection for urinary 
frequency because the condition had been directly related to 
the Veteran's service-connected diabetes insipidus by a VA 
examiner.  

In a January 2008 rating decision, the RO proposed to sever 
service connection for urinary frequency on the basis that 
the grant of service connection for this condition was 
clearly and unmistakably erroneous.  The RO stated that 
service connection was established as secondary to the 
Veteran's service-connected diabetes insipidus.  The criteria 
for evaluating diabetes insipidus are found in Diagnostic 
Code 7909, which states that an evaluation of 20 percent is 
warranted where the diabetes insipidus is productive of 
polyuria with near-continuous thirst.  Polyuria was noted by 
the RO to be defined as the excessive passage of urine (at 
least 2.5 liters per day for an adult) resulting in profuse 
urination and urinary frequency (the need to urinate 
frequently).  The RO also noted that the September 2007 VA 
examiner stated that the Veteran's urinary frequency was due 
to his diabetes insipidus.  This symptom was then used in 
evaluating the Veteran's diabetes insipidus as 20 percent 
disabling under Diagnostic Code 7909.  Here, the RO then 
noted that 38 C.F.R. § 4.14 disallows establishing an 
evaluation of the same disability under various diagnostic 
codes.  This is known as the rule against pyramiding.  The RO 
therefore found that it was clear and unmistakable error to 
separately service connect and rate urinary frequency in this 
case, as the same symptom of urinary frequency was used to 
rate the Veteran's diabetes insipidus under Diagnostic Code 
7909.  

In a February 2008 letter, the RO notified the Veteran of the 
proposed action, informed him of his right to submit evidence 
and appear for a personal hearing, and allowed him a period 
of 60 days required under 38 C.F.R. § 3.105(d).  The Veteran 
appealed this decision and a predecisional hearing was held.
 
In a July 2008 rating decision, the RO formally severed 
service connection for urinary frequency associated with 
diabetes insipidus. 

Once service connection has been granted, it can be severed 
only where the evidence establishes that the grant is clearly 
and unmistakably erroneous (the burden being on the 
Government), and only where certain procedural safeguards 
have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 
487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  
Severance of service connection based on any standard less 
than that set forth in 38 C.F.R. 3.105(d) is erroneous as a 
matter of law.  Stallworth v. Nicholson, 20 Vet. App. at 488; 
Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

In Stallworth, the United States Court of Appeals for 
Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) 
contemplates consideration of evidence that post-dates the 
award of service connection and that VA is not limited to the 
law and the record that existed at the time of the original 
decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. 
App. 54, 59 (2007).  In fact, the Court noted that the 
regulation specifically allows a change in medical diagnosis 
to serve as a basis for severance.  Indeed, in Stallworth, 
the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 
(1997), reiterated, "If the Court were to conclude that . . . 
a service-connection award can be terminated pursuant to § 
3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, VA would be placed 
in the impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Id. at 488.  The 
Stallworth Court added, "Consequently, the severance decision 
focuses-not on whether the original decision was clearly 
erroneous-but on whether the current evidence established 
that service connection is clearly erroneous." Id. (Emphasis 
in original).

The Court has stated that clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that, when called to the attention 
of reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the results would be manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  To warrant revision of a decision on the 
ground of clear and unmistakable error in a severance of 
service connection case, there must have been an error in the 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome, i.e., whether, based on 
the current evidence of record, a grant of service connection 
would be clearly and unmistakably erroneous.  Stallworth; 
Allen.

In this case, the Board finds that severance of service 
connection was proper in this instance.  Here, the Board 
notes that the Veteran's diagnosed urinary frequency was 
expressly found by the September 2007 VA examiner to be a 
symptom of his service-connected diabetes insipidus.  This 
symptom was then used to rate the Veteran's diabetes 
insipidus as 20 percent disabling.  38 C.F.R. § 4.14 
expressly states that the evaluation of the same disability 
under various diagnoses is to be avoided.  The grant of 
service connection for urinary frequency as a separate 
disability violated the rule set forth in 38 C.F.R. § 4.14 
and was therefore clearly erroneous.

Based on the foregoing, after a careful review of the record, 
the Board finds that VA has met the high evidentiary burden 
of showing clear and unmistakable error in the original 
November 2007 rating decision granting service connection for 
urinary frequency, and thus the severance of service 
connection was proper.


ORDER

Severance of service connection for urinary frequency is 
affirmed; the appeal is denied. 






REMAND

After a thorough review of the claims folder, the Board finds 
that the Veteran's claims of entitlement to service 
connection for depression, a central nervous system condition 
characterized by dizziness, a bilateral shoulder disability, 
a bilateral knee disability, a bilateral hip disability, 
whether new and material evidence has been received to reopen 
previously denied claims of entitlement to service connection 
for macular degeneration and a back disability, and 
entitlement to higher evaluations diabetes insipidus and 
urinary frequency from October 3, 2006 to October 1, 2008, 
must be remanded for further action.  

First, the Board notes that the Veteran's claims file 
contains a November 1989 determination from the Social 
Security Administration indicating that the Veteran began 
receiving disability benefits beginning in December 1984.  
Records related to this award, however, have not been 
associated with the Veteran's claims file.  The RO should 
therefore contact the Social Security Administration and take 
all necessary attempts to obtain all records related to this 
award. 38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) 
(when attempting to obtain records in the custody of a 
Federal department or agency, including the Social Security 
Administration, VA must make as many requests as are 
necessary to obtain relevant records; VA will end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile).  

Next, the Board observes that following the RO's issuance of 
the most recent statements of the case and supplemental 
statements of the case concerning the Veteran's claims, 
additional medical evidence pertinent to the Veteran's claims 
was associated with the Veteran's claims file.  This evidence 
was not accompanied by a waiver of initial RO consideration.  
In such a situation, the law requires that the RO initially 
consider the evidence, re-adjudicate the claim, and issue an 
appropriate supplemental statement of the case (SSOC).  
38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

Finally, the Board notes that the Veteran's claims file 
contains a December 2008 statement of the Veteran indicating 
that his service-connected disabilities have worsened.  
Because the Veteran has alleged that his conditions have 
worsened, the Board concludes that this matter must be 
remanded for the Veteran to undergo a contemporaneous and 
thorough VA examination in connection with his service-
connected diabetes insipidus.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the Veteran should be informed in 
writing.  

2.  The RO should arrange for the 
Veteran to be afforded an examination 
to determine the nature and extent of 
his service connected diabetes 
insipidus.  All indicated tests and 
studies should be performed.  The 
claims folder, including all newly 
obtained evidence, and a copy of this 
remand, must be sent to the examiner 
for review.   

The examiner should indicate whether 
the Veteran's disability is productive 
of (i) polyuria with near-continuous 
thirst (ii) polyuria with near-
continuous thirst, and one or more 
episodes of dehydration in the past 
year not requiring parenteral 
hydration, (iii) polyuria with near-
continuous thirst, and one or two 
documented episodes of dehydration 
requiring parenteral hydration in the 
past year, (iv) polyuria with near-
continuous thirst, and more than two 
documented episodes of dehydration 
requiring parenteral hydration in the 
past year. 

All examination findings and the 
complete rationale for all opinions 
expressed and conclusions reached 
should be set forth in a legible 
report.  

3.  After completion of the foregoing, 
the RO should re-adjudicate the Veteran's 
claims in light of all the evidence of 
record.  If any determination remains 
adverse to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


